Citation Nr: 9900347	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-38 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for asthma, secondary 
to exposure to Agent Orange.

2.  Entitlement to service connection for a heart condition, 
secondary to exposure to Agent Orange.

3.  Entitlement to service connection for poor circulation, 
both lower extremities, secondary to exposure to Agent 
Orange.

4.  Entitlement to service connection for pyuria and chronic 
prostatitis, secondary to exposure to Agent Orange.

5.  Entitlement to service connection for bladder and urinary 
tract conditions, secondary to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veterans DD 214 indicates that he served on active duty 
from July 1965 to July 1967.  The veterans February 1969 VA 
Form 21-526 application indicates active duty service from 
October 1962 to July 1965.  This, however, has not been 
verified.  A January 1963 inservice physical examination 
report indicates that its purpose was for 6 MOS ACDUTRA.  
Service medical records from January 1963 through July 1963 
indicate that he was stationed at Ft. Gordon, Georgia, in 
March 1963, and at Ft. Bliss, Texas, from May-July 1963.  The 
veterans service from October 1962 to July 1965, however, 
does not affect the decisions rendered below.

This appeal arises from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veterans claims for 
the appealed issues.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that he suffers from current asthma, 
heart, lower extremity circulation, pyuria and prostate 
disorders, and bladder and urinary tract disorders, which 
were caused by his exposure to Agent Orange during a tour of 
duty in the Republic of Vietnam while on active duty military 
service.  Therefore, favorable determinations have been 
requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for asthma, a heart disorder, a lower 
extremity circulation disorder, pyuria and prostate 
disorders, and bladder and urinary tract disorders, on a 
direct basis or secondary to exposure to Agent Orange, are 
well grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  There is no medical evidence of a nexus between any 
asthma disorder and an inservice injury or disease or any 
other incident of service.

3.  There is no medical evidence of a nexus between any 
currently diagnosed heart disorder and an inservice injury or 
disease or any other incident of service.

4.  There is no medical evidence of a nexus between any poor 
circulation in both lower extremities disorder and an 
inservice injury or disease or any other incident of service.

5.  There is no medical evidence of a nexus between any 
currently diagnosed pyuria or prostate disorder and an 
inservice injury or disease or any other incident of service.

6.  There is no medical evidence of a nexus between any 
currently diagnosed bladder and urinary tract disorder and an 
inservice injury or disease or any other incident of service.

7.  The veterans DD 214 indicates that he served in the 
Republic of Vietnam for nine (9) months and seventeen (17) 
days.

8.  Asthma, a heart disorder, poor circulation in both lower 
extremities, pyuria or a prostate disorder, and bladder and 
urinary tract disorders are not among the presumptive 
diseases recognized by law as being entitled to service 
connection secondary to exposure to Agent Orange.

9.  No medical evidence or opinion has been submitted 
causally or etiologically relating asthma, a heart disorder, 
poor circulation in both lower extremities, pyuria or a 
prostate disorder, or bladder and urinary tract disorders 
with Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for asthma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veterans claim of entitlement to service connection 
for asthma, secondary to exposure to Agent Orange, is not 
well grounded.  38 U.S.C.A. §§ 1116(a)(2), 5107 (West 1991 
and Supp. 1998); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).

3.  The veterans claim of entitlement to service connection 
for a heart disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  The veterans claim of entitlement to service connection 
for a heart disorder, secondary to exposure to Agent Orange, 
is not well grounded.  38 U.S.C.A. §§ 1116(a)(2), 5107 (West 
1991 and Supp. 1998); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).

5.  The veterans claim of entitlement to service connection 
for poor circulation, both lower extremities, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The veterans claim of entitlement to service connection 
for poor circulation, both lower extremities, secondary to 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§§ 1116(a)(2), 5107 (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).

7.  The veterans claim of entitlement to service connection 
for pyuria or a prostate disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

8.  The veterans claim of entitlement to service connection 
for pyuria or a prostate disorder, secondary to exposure to 
Agent Orange, is not well grounded.  38 U.S.C.A. 
§§ 1116(a)(2), 5107 (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).

9.  The veterans claim of entitlement to service connection 
for bladder and urinary tract disorders is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

10.  The veterans claim of entitlement to service connection 
for bladder and urinary tract disorders, secondary to 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§§ 1116(a)(2), 5107 (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Direct service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases, including 
cardiovascular-renal diseases, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Veterans Appeals (Court) has 
established criteria for the determination of a well-grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In this regard, the 
appellant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veterans service medical records indicate that he was 
diagnosed with bronchitis in November 1965.  There are no 
records in these reports, including his July 1967 separation 
physical examination report, which indicate any complaints 
of, or treatment for, asthma, a heart condition, poor 
circulation in both lower extremities, pyuria or a prostate 
disorder, or a bladder or urinary tract disorder.  During his 
November 1996 hearing at the RO the veteran testified that 
these disorders were not manifested during his active duty 
military service.

No medical evidence has been submitted which indicates that 
arteriosclerosis, bronchiectasis, calculi of the kidney or 
bladder, cardiovascular-renal disease, endocarditis, 
myocarditis, or any other disease subject to presumptive 
service connection under 38 C.F.R. § 3.309(a) was diagnosed 
or manifested to a compensable degree within one year of the 
veterans discharge from service.

VA treatment records and examinations from April 1969 through 
April 1998 contain numerous diagnoses pertaining to the 
veterans claims.  None of these diagnoses, however, indicate 
that the disabilities diagnosed were related to the veterans 
military service.  The Board also notes that the veteran 
indicated during his personal hearing that none of the 
disabilities claimed in this appeal were related to his 
military service, on a direct basis.

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim requires medical evidence of a nexus 
between an inservice injury or disease and the current 
disability in order to be plausible, as noted above, and no 
such evidence has been submitted, the appellants claims for 
service connection for asthma, a heart disorder, poor 
circulation in both lower extremities, pyuria or a prostate 
disorder, and bladder and urinary tract disorders, on a 
direct basis, must be denied as not well grounded.


II.  Service connection secondary to exposure to Agent Orange

Under the provisions of 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.307 (a)(6) certain diseases are presumed to have been 
incurred in service when those diseases become manifest to a 
degree of disability of 10 percent or more where the veteran 
served in the Republic of Vietnam during the Vietnam era and 
was exposed to an herbicide agent.  Further, these sections 
provide that a veteran with service in Vietnam during the 
Vietnam era shall be presumed to have been exposed to an 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  As noted above, the veterans service 
records show, and the Board concedes, that the veteran served 
in the Republic of Vietnam during the Vietnam era.

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicides agents 
such as Agent Orange.  The diseases associated with exposure 
to certain herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy (transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
Secretary of VA has determined that a presumption of service 
connection based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which he has not specifically 
determined a presumption is warranted.  See Notice, 59 Fed. 
Reg. 341 (1994).

Asthma, a heart disorder, poor circulation in both lower 
extremities, pyuria or a prostate disorder, and bladder and 
urinary tract disorders, are not listed as diseases approved 
for service connection under 38 U.S.C.A. § 1116(a)(2) and 
38 C.F.R. § 3.309(e).

The only evidence which has been submitted which suggests 
that the veterans various disorders might be connected in 
some way to exposure to Agent Orange are statements by the 
veteran himself.  However well-intentioned those statements 
may be, the Board notes that the veteran, as a lay person, is 
not qualified to offer opinions regarding the etiology of 
these disorders.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which the 
Court held that a veteran does not meet his or her burden of 
presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  Where, as here, the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is plausible is required in order for the 
claim to be well grounded.  LeShore v. Brown, 8 Vet. 
App. 406, 408 (1995).  In the instant case the Board finds 
that the assertions by the veteran are beyond his competence.

As the veterans asthma, heart disorder, poor circulation in 
both lower extremities, pyuria or a prostate disorder, and 
bladder and urinary tract disorders are not listed as 
diseases approved for service connection under 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e), his claims for 
presumptive service connection for these conditions, 
secondary to exposure to Agent Orange, must be denied as not 
well grounded.


III.  Conclusion

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claims on the merits, whereas the Board 
has concluded that the claims are not well grounded.  When an 
RO does not specifically address the question whether a claim 
is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
The Board is unaware of any other matters that would put VA 
on notice that relevant evidence may exist, or could be 
obtained, that, if true, would make the veterans service 
connection claims plausible.  See generally McKnight v. 
Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1996).



ORDER

Service connection for asthma, secondary to exposure to Agent 
Orange, is denied.

Service connection for a heart condition, secondary to 
exposure to Agent Orange, is denied.

Service connection for poor circulation, both lower 
extremities, secondary to exposure to Agent Orange, is 
denied.

Service connection for pyuria and chronic prostatitis, 
secondary to exposure to Agent Orange, is denied.

Service connection for bladder and urinary tract conditions, 
secondary to exposure to Agent Orange, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
